Citation Nr: 1640537	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2014, the Board remanded this matter for further development.

There are other issues that are not before the Board.  In an August 2012 rating decision, the RO denied entitlement to individual employability benefits and entitlement to service connection for the following issues: hypertension; lymph node/immune system condition; gout, joint and bone pain, bilateral ankles, knees, feet, hands, knuckles, wrist; status post parotid gland stone removal (claimed as nodules on left face); coronary artery disease/heart murmur (claimed as a heart condition); left leg condition to include pain and fatigue; right leg condition to include pain and fatigue; right arm condition; left arm condition; sarcoidosis; headaches with dizziness; peripheral nervous system condition; left eye condition; right eye condition; liver condition; left shoulder condition; spine condition; asthma; and arthritis.  In February 2014, the Veteran submitted a notice of disagreement as to the denial of these issues, and a statement of the case was issued on July 16, 2014 that addressed these claims.  The Board finds that a VA Form 9, or correspondence that set out specific errors of fact or law made by the Agency of Original Jurisdiction (AOJ) related to the determination of these claims, was not received within the time limit for filing a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 202.302.  As a timely substantive appeal was not received from the Veteran as to these issues, the issues are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In December 2015, the Veteran revoked his Power of Attorney that had appointed Mary M. Long, an attorney, as his representative.  The Veteran also submitted a "Pro Se Election Form" that expressed his desire to represent himself.  The Board finds that the Veteran properly revoked the attorney's representation.  See 38 C.F.R. § 14.631 (f)(1).  The Veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He is now unrepresented.

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the issue on appeal.  

The Board notes that the Veteran most recently underwent a VA examination regarding the severity of his service-connected PTSD in June 2011.  The evidence of record indicates that the Veteran's condition may have worsened since the evaluation he underwent approximately five years ago.  The December 2009 and June 2011 examinations did not note the Veteran's recurrent chest pains, or signs of panic attacks.  In December 2009, night sweats were reported to occur once a week.  

A physical examination from July 2011 indicated that the Veteran was suffering from "unpredictable" chest pains related to stress, not exertion, four to five times per week.  The physician indicated that the symptoms were related to panic.  In September 2011, the Veteran reported that his health was declining after being transferred to "J-unit", and he reported that he was now experiencing "chest pain" on a daily basis.  His physician reported that the Veteran needed treatment for anxiety, not pain medication.  In March 2013, the Veteran reported panic attacks five to six times per week, and that his doctor attempted to "treat my head and chest pain" but the medication "only increased my symptoms." As the Veteran has alleged worsening symptoms and medical records submitted from the Oklahoma Department of Corrections reflect these complaints of worsened symptoms, the Board finds that an updated medical evaluation for the Veteran's PTSD is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding records of medical treatment provided by the Oklahoma Department of Corrections, including any treatment provided at the Joseph Harp Correctional Center since August 2011.  The Veteran should be asked to provide any needed assistance in identifying and obtaining these records.  

2. Then, the AOJ should undertake appropriate efforts to schedule the Veteran for an examination to determine the current level of severity of his service-connected psychiatric disability, including any resulting occupational and functional impairment. 

It is noted that the Veteran has been throughout the period on appeal been incarcerated.  In making attempts to schedule the Veteran for this examination, the AOJ should determine whether he has transport approval, and if so, to schedule an examination at an appropriate facility.  If the Veteran cannot be transported, measures should be taken to facilitate examination of the Veteran at the correctional institution or, in the alternative, to have the Veteran examined by a physician of the correctional facility.  The AOJ must fully document all communications with respect to its attempt to schedule examinations.

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




